Citation Nr: 0803661	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-30 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to recognition of the veteran's son as the 
"helpless child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to July 
1975.
  
This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The veteran's son was born in October 1975 and attained 
the age of 18 in October 1993.

2.  The competent evidence of record establishes that the 
veteran's son was permanently incapable of self-support by 
reason of physical or mental defects at or before he attained 
the age of 18.


CONCLUSION OF LAW

The criteria for recognition of the veteran's son as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining age eighteen have been met.  
38 U.S.C.A. § 101(4) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.57, 3.315, 
3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board 
observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  
  
The veteran is seeking to have her son, C.M., recognized as a 
helpless child.  

VA provides certain benefits for a child of a veteran who is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect by or before his or her 18th 
birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. 
§§ 3.57(a)(1)(ii), 3.356.  An adjudicatory body's focus of 
analysis in such cases must be on the claimant's condition at 
the time of his or her 18th birthday.  Dobson v. Brown, 4 
Vet. App. 443, 445 (1993).  Initially, VA must determine 
whether the evidence shows the child to have been incapable 
of self-support as of his or her 18th birthday.  Id.  If so, 
the second part of the two-part test requires consideration 
of evidence as to the current condition of the child.  Id.   

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 

1) that a claimant is earning his own support is prima facie 
evidence that he is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his own efforts is provided with sufficient 
income for his reasonable support; 

2) a child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his condition was such that he was employed, provided 
the cause of incapacity is the same as that upon which the 
original determination was made and there were no intervening 
diseases or injuries that could be considered major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self- support otherwise established; 

3) employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises doubt as to whether they would 
render the average person incapable of self- support, factors 
other than employment are for consideration.  In such cases 
it should be considered whether the daily activities of the 
child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends; and

4) the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. § 
3.356(b).

Here, the appellant was born in October 1975 and is currently 
32 years old.  He attained the age of 18 in 1993, so evidence 
discussing his condition at that period is of prime 
importance.  

In support of her claim, the veteran submitted a November 
1993 Order appointing her plenary guardian for a disabled 
person, C.M., and a July 2004 Letters of Office - Guardian of 
a Disabled Person noting that the veteran had been appointed 
Plenary Guardian of C.M. until further order of the Court.

She also submitted a June 1992 Social Security Administration 
(SSA) Supplemental Security Income Notice of Award for C.M 
advising that he first met all requirements for eligibility 
on July 30, 1991.  In addition, the veteran submitted a 
February 2003 letter from SSA indicating that the SSI 
payments would be paid directly to C.M.  SSA records indicate 
that C.M. had a long list of hospitalizations dating back to 
1988.  With respect to C.M.'s ability to do work-related 
activities such as understanding, carry out and remember 
instructions, and respond appropriately to supervision, 
coworkers and customary work pressures, Dr. H.J.R., in 
September 1996, noted that C.M. could understand and carry 
out instruction but that he had trouble concentrating and 
staying on task, that he had poor impulse control and did not 
respond well to direction and supervision.  A November 1991 
explanation of determination notes that C.M. had been 
hospitalized for mental illness (thought and personality 
disorder) since December 1990.
 
Private medical records were also obtained which indicate 
that C.M. was hospitalized from September 1991 to October 
1992 when it was determined that he was unable to manage his 
behaviors in an unlocked setting without posing a serious 
danger to the community.  The discharge summary noted that 
C.M. had an extensive history of drugs and alcohol abuse and 
gang involvement, that he had been extremely violent, had 
attacked both peers and staff at previous facility, and that 
he suffered from suicidal ideation, delusions, auditory 
hallucinations, visual hallucinations and mood instability.  
Diagnoses included schizoaffective disorder, attention 
deficit hyperactivity disorder, and developmental reading 
disorder. 

C.M. was also hospitalized from April 1995 to November 1995, 
and from January 1996 to October 1997.  Private medical 
records indicate that C.M. had had numerous private 
psychiatric hospitalizations since the age of 12.  A social 
information summary notes that C.M. was sexually abused by an 
uncle, that he was particularly close to his grandfather, who 
died when C.M. was 12 years old, and that this was evidently 
very traumatic and coincided with the beginning of his 
psychiatric and emotional problems.  The records indicate 
that C.M. reported abusing alchohol and marijuana at 9 years 
old and took LSD at 13 years old.  C.M. dropped out of school 
in the ninth grade, and has worked briefly as a tree trimmer 
and as a counselor in a day care center but had never been 
employed for longer than one month at any particular job.  
The problems identified included history of hallucinations, 
mood lability with impulsivity and labile affect, substance 
abuse by history, deficient vocational skills and aftercare 
needs.  Discharge diagnoses included schizoaffective 
disorder, bipolar type and history of polysubstance abuse. 

In a letter received by the RO in March 2004, the veteran 
advised that her son suffered from Arnold Chiari Malformation 
and that he underwent brain surgery in February 2001.

A letter dated December 1, 2005 from SSA indicates that C.M. 
was on SSI from July 1991 to July 1995 and then again from 
August 1996 to the present and that his disability diagnosis 
code reflects that he has a permanent disability, 
"schizophrenic, paranoid or other functional developmental 
disorders."

The Board finds that the evidence consistently describes 
mental limitations since childhood, including around the time 
C.M. turned 18, which effectively preclude employment at a 
level for self-support.  The evidence reflects that the 
appellant has suffered from mental problems since the age of 
twelve, and that from 1988 to 1996, he had numerous 
psychiatric hospitalizations.  The evidence in the record of 
"employment" includes that C.M. worked as a tree trimmer, a 
day-care counselor, and a representative for Century 21 Home 
Improvement two days per week in 1996.  The record also 
indicates that C.M. has not held a job longer than a month. 

As such, the record tends to show that C.M. has had a 
lifelong mental defect that makes him permanently incapable 
of self-support.  

Following a review of the foregoing evidence, the Board must 
conclude that the C.M. can be recognized as a helpless child 
based upon having permanent incapacity for self-support prior 
to age 18.  First, it must be noted that C.M. had significant 
emotional problems not only at the time of his 18th birthday, 
but six years prior.  Secondly, it is noted that he has been 
essentially unemployed his entire life.  Although by 
regulation such unemployment is not dispositive, it is at 
least highly probative, particularly when one factors that he 
only attained a 9th grade education.  

In this case, the Board finds that the cited psychiatric 
reports are quite probative evidence in support of the claim.  
The Board concludes that the evidence demonstrates that C.M. 
was permanently incapable of self-support due to mental or 
physical defect when he reached the age of 18 years.  The 
criteria for recognition of C.M. as a helpless child based 
upon having permanent incapacity for self-support prior to 
age 18 are met.  38 U.S.C.A. § 101(4) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.57, 3.315, 3.356 (2007).


ORDER

Entitlement to recognition of the veteran's son as the 
"helpless child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining age 18 is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


